--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
Gran Tierra Energy Inc.
 
2007 Equity Incentive Plan
 
Adopted: August 9, 2007
Approved By Stockholders:  October 10, 2007
Amended by the Board: December 20, 2007
Amended by the Board: January 14, 2008
Amended by the Board: October 9, 2008
Approved by the Stockholders: November 14, 2008
Amended by the Board: April 26, 2010
Approved by the Stockholders: June 16, 2010
Amended by the Board:  August 3, 2011
 
 
1.           General Purposes.
 
(a)           Amendment and Restatement.  The Plan is intended as a complete
amendment and restatement of the Company’s 2005 Equity Incentive Plan (the
“Prior Plan”).  All outstanding stock awards granted under the Prior Plan shall
remain subject to the terms of the Prior Plan.  All Stock Awards granted
subsequent to the effective date of this Plan shall be subject to the terms of
this Plan.
 
(b)           Eligible Stock Award Recipients.  The persons eligible to receive
Stock Awards are Employees, Directors and Consultants.
 
(c)           Available Stock Awards.  The purpose of the Plan is to provide a
means by which eligible recipients of Stock Awards may be given an opportunity
to benefit from increases in value of the Common Stock through the granting of
the following Stock Awards: (i) Options, (ii) Restricted Stock Awards, (iii)
Stock Appreciation Rights, (iv) Restricted Stock Units and (v) Other Stock
Awards.
 
(d)           General Purpose.  The Company, by means of the Plan, seeks to
retain the services of the group of persons eligible to receive Stock Awards, to
secure and retain the services of new members of this group and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Affiliates.
 
2.           Definitions.
 
(a)           “Affiliate” means any “parent corporation” or “subsidiary
corporation” of the Company, whether now or hereafter existing, as those terms
are defined in Sections 424(e) and (f), respectively, of the Code.  The Board
shall have the authority to determine the time or times at which “parent
corporation” or “subsidiary corporation” status is determined within the
foregoing definition.
 
(b)           “Board” means the Board of Directors of the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           “Capitalization Adjustment” has the meaning ascribed to that term
in Section 11(a).
 
(d)            “Change in Control” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:
 
(i)           any Exchange Act Person becomes the Owner, directly or indirectly,
of securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction.  Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an institutional investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions that are primarily
a private financing transaction for the Company or (B) solely because the level
of Ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;
 
(ii)           there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company if, immediately after
the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction;
 
(iii)           there is consummated a sale, lease, license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportion as their Ownership of the Company immediately
prior to such sale, lease, license or other disposition; or
 
(iv)           individuals who, on the date this Plan is adopted by the Board,
are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board; provided, however,
that if the appointment or election (or nomination for election) of any new
Board member was approved or recommended by a majority vote of the members of
the Incumbent Board then still in office, such new member shall, for purposes of
this Plan, be considered as a member of the Incumbent Board).
 
 
2

--------------------------------------------------------------------------------

 
 
The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.
 
Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Stock Awards subject to such
agreement (it being understood, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply).
 
(e)           “Code” means the United States Internal Revenue Code of 1986, as
amended.
 
(f)           “Committee” means a committee of one or more members of the Board
appointed by the Board in accordance with Section 3(d).
 
(g)           “Common Stock” means the common stock of the Company.
 
(h)           “Company” means Gran Tierra Energy Inc., a Nevada corporation.
 
(i)           “Consultant” means any person, including an advisor, (i) engaged
by the Company or an Affiliate to render consulting or advisory services and who
is compensated for such services or (ii) serving as a member of the Board of
Directors of an Affiliate and who is compensated for such services.  However,
the term “Consultant” shall not include Directors who are not compensated by the
Company for their services as Directors, and the payment of a director’s fee by
the Company for services as a Director shall not cause a Director to be
considered a “Consultant” for purposes of the Plan.
 
(j)           “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated.  A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service; provided, however, if the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board in its sole discretion, such Participant’s Continuous
Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate.  For example, a change in status from an employee of
the Company to a consultant to an Affiliate or to a Director shall not
constitute an interruption of Continuous Service.  To the extent permitted by
law, the Board or the chief executive officer of the Company, in that party’s
sole discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by that party,
including sick leave, military leave or any other personal
leave.  Notwithstanding the foregoing, a leave of absence shall be treated as
Continuous Service for purposes of vesting in a Stock Award only to such extent
as may be provided in the Company’s leave of absence policy or in the written
terms of the Participant’s leave of absence.
 
(k)           “Corporate Transaction” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:
 
 
3

--------------------------------------------------------------------------------

 
 
(i)           the consummation of a sale or other disposition of all or
substantially all, as determined by the Board in its discretion, of the
consolidated assets of the Company and its Subsidiaries;
 
(ii)           the consummation of a sale or other disposition of at least fifty
percent (50%) of the outstanding securities of the Company;
 
(iii)           the consummation of a merger, consolidation or similar
transaction following which the Company is not the surviving corporation; or
 
(iv)           the consummation of a merger, consolidation or similar
transaction following which the Company is the surviving corporation but the
shares of Common Stock outstanding immediately preceding the merger,
consolidation or similar transaction are converted or exchanged by virtue of the
merger, consolidation or similar transaction into other property, whether in the
form of securities, cash or otherwise.
 
(l)           “Covered Employee” shall have the meaning provided in Section
162(m)(3) of the Code.
 
(m)           “Director” means a member of the Board.
 
(n)           “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.
 
(o)           “Disinterested Stockholders” means all of the stockholders of the
Company except Insiders of the Company who are eligible to receive Stock Awards,
and such Insiders’ associates.
 
(p)           “Employee” means any person employed by the Company or an
Affiliate.  Service as a Director or payment of a director’s fee by the Company
for such service or for service as a member of the Board of Directors of an
Affiliate shall not be sufficient to constitute “employment” by the Company or
an Affiliate.
 
(q)           “Entity” means a corporation, partnership, limited liability
company or other entity.
 
(r)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(s)           “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (A) the Company or any Subsidiary of the
Company, (B) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) an Entity Owned, directly or indirectly, by the stockholders of the Company
in substantially the same proportions as their Ownership of stock of the
Company.
 
 
4

--------------------------------------------------------------------------------

 
 
(t)           “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:
 
(i)           If the Common Stock is listed on any established stock exchange or
traded on the Nasdaq Global Select Market, Nasdaq Global Market or the Nasdaq
Capital Market, the Fair Market Value of a share of Common Stock, unless
otherwise determined by the Board, shall be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or market (or the exchange or market with the greatest volume of trading in the
Common Stock) on the day of determination (or if such day of determination does
not fall on a market trading day, then the last market trading day prior to the
day of determination), as reported in a source the Board deems reliable.
 
(ii)           In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board and in a manner that
complies with Sections 409A and 422 of the Code.
 
(u)           “Insider” means an “insider” as defined under the policies of the
Toronto Stock Exchange, as amended from time to time, which includes, among
others, Directors and TSX Officers of the Company.
 
(v)           “Non-Employee Director” means a Director who either (i) is not
currently an employee or officer of the Company or its parent or a subsidiary,
does not receive compensation, either directly or indirectly, from the Company
or its parent or a subsidiary, for services rendered as a consultant or in any
capacity other than as a Director (except for an amount as to which disclosure
would not be required under Item 404(a) of Regulation S-K promulgated pursuant
to the Securities Act (“Regulation S-K”)), does not possess an interest in any
other transaction for which disclosure would be required under Item 404(a) of
Regulation S-K, and is not engaged in a business relationship for which
disclosure would be required pursuant to Item 404(b) of Regulation S-K; or (ii)
is otherwise considered a “non-employee director” for purposes of Rule 16b-3.
 
(w)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(x)           “Option” means a stock option granted pursuant to the Plan that is
not intended to qualify as an “incentive stock option” within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.
 
(y)           “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an individual Option
grant.  Each Option Agreement shall be subject to the terms and conditions of
the Plan.
 
(z)           “Optionholder” means a person to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.
 
(aa)           “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 7(d).
 
 
5

--------------------------------------------------------------------------------

 
 
(bb)           “Outside Director” means a Director who either (i) is not a
current employee of the Company or an “affiliated corporation” (within the
meaning of Treasury Regulations promulgated under Section 162(m) of the Code),
is not a former employee of the Company or an “affiliated corporation” who
receives compensation for prior services (other than benefits under a tax
qualified retirement plan) during the taxable year, has not been an officer of
the Company or an “affiliated corporation,” and does not receive remuneration
from the Company or an “affiliated corporation,” either directly or indirectly,
in any capacity other than as a Director or (ii) is otherwise considered an
“outside director” for purposes of Section 162(m) of the Code.
 
(cc)           “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.
 
(dd)           “Participant” means a person to whom a Stock Award is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Stock Award.
 
(ee)           “Plan” means this Gran Tierra Energy Inc. 2007 Equity Incentive
Plan.
 
(ff)           “Restricted Stock Award” means an award of shares of Common Stock
which is granted pursuant to the terms and conditions of Section 7(a).
 
(gg)           “Restricted Stock Unit” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 7(b).
 
(hh)           “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act
or any successor to Rule 16b-3, as in effect from time to time.
 
(ii)           “Securities Act” means the Securities Act of 1933, as amended.
 
(jj)           “Stock Appreciation Right” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 7(c).
 
(kk)           “Stock Award” means any right granted under the Plan, including
an Option, Restricted Stock Award, Restricted Stock Unit, Stock Appreciation
Right and Other Stock Award.
 
(ll)           “Stock Award Agreement” means a written agreement between the
Company and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award grant.  Each Stock Award Agreement shall be subject to
the terms and conditions of the Plan.
 
(mm)           “Subsidiary” means, with respect to the Company, (i) any
corporation of which more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, stock of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (ii) any partnership in which the Company
has a direct or indirect interest (whether in the form of voting or
participation in profits or capital contribution) of more than fifty percent
(50%).
 
 
6

--------------------------------------------------------------------------------

 
 
(nn)           “TSX Officer” means a senior officer of the Company or any
subsidiary and includes an issuer, all of the voting securities of which are
owned by a TSX Officer.
 
3.           Administration.
 
(a)           Administration by Board.  The Board shall administer the Plan
unless and until the Board delegates administration to a Committee, as provided
in Section 3(d).
 
(b)           Powers of Board.  The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:
 
(i)           To determine from time to time which of the persons eligible under
the Plan shall be granted Stock Awards; when and how each Stock Award shall be
granted; what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.
 
(ii)           To construe and interpret the Plan and Stock Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan or Stock Award fully effective.
 
(iii)           To settle all controversies regarding the Plan and Stock Awards
granted under it.
 
(iv)           To amend the Plan or a Stock Award as provided in Section 12.
 
(v)           To terminate or suspend the Plan as provided in Section 13.
 
(vi)           Generally, to exercise such powers and to perform such acts as
the Board deems necessary or expedient to promote the best interests of the
Company and that are not in conflict with the provisions of the Plan or Stock
Awards.
 
(vii)           To adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by Employees, Directors or
Consultants who are located in various local jurisdictions.
 
(c)           Cancellation and Re-Grant of Stock Awards.  Notwithstanding the
foregoing or any other provision of this Plan, neither the Board nor any
Committee shall have the authority to: (i) reduce the exercise price of any
outstanding Options or Stock Appreciation Rights under the Plan, or (ii) cancel
any outstanding Options or Stock Appreciation Rights that have an exercise price
or strike price greater than the current Fair Market Value of the Common Stock
in exchange for cash or other Stock Awards under the Plan, unless the
stockholders of the Company have approved such an action within twelve (12)
months prior to such an event.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           Delegation to Committee.
 
(i)           General.  The Board may delegate administration of the Plan to a
Committee or Committees of one or more members of the Board, and the term
“Committee” shall apply to any person or persons to whom such authority has been
delegated.  If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee any of
the administrative powers the Committee is authorized to exercise (and
references in this Plan to the Board shall thereafter be to the Committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.  The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.
 
(ii)           Section 162(m) and Rule 16b-3 Compliance.  In the discretion of
the Board, the Committee may consist solely of two or more Outside Directors, in
accordance with Section 162(m) of the Code, and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3.  In addition, the Board
or the Committee may delegate to a committee of one or more members of the Board
the authority to grant Stock Awards to eligible persons who are either (a) not
then Covered Employees and are not expected to be Covered Employees at the time
of recognition of income resulting from such Stock Award, (b) not persons with
respect to whom the Company wishes to comply with Section 162(m) of the Code, or
(c) not then subject to Section 16 of the Exchange Act.
 
(e)           Effect of Board’s Decision. All determinations, interpretations
and constructions made by the Board in good faith shall not be subject to review
by any person and shall be final, binding and conclusive on all persons.
 
4.           Shares Subject to the Plan.
 
(a)           Share Reserve. Subject to the provisions of Section 11(a) relating
to Capitalization Adjustments, the Common Stock that may be issued pursuant to
Stock Awards shall not exceed, in the aggregate, 23,306,100 shares of Common
Stock.
 
(b)           Reversion of Shares to the Share Reserve.  If any Stock Award
shall for any reason expire or otherwise terminate, in whole or in part, without
having been exercised in full, the shares of Common Stock not acquired under
such Stock Award shall revert to and again become available for issuance under
the Plan.
 
(c)           Source of Shares.  The shares of Common Stock subject to the Plan
may be unissued shares or reacquired shares, bought on the market or otherwise.
 
5.           Eligibility.
 
(a)           Eligibility for Specific Stock Awards.  Stock Awards may be
granted to Employees, Directors and Consultants.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Section 162(m) Limitation on Annual Grants. Subject to the
provisions of Section 11(a) relating to Capitalization Adjustments, no Employee
shall be eligible to be granted Options covering more than one million
(1,000,000) shares of Common Stock during any calendar year.
 
(c)           Consultants.  A Consultant shall not be eligible for the grant of
a Stock Award if, at the time of grant, a Form S-8 Registration Statement under
the Securities Act (“Form S-8”) is not available to register either the offer or
the sale of the Company’s securities to such Consultant because of the nature of
the services that the Consultant is providing to the Company, because the
Consultant is not a natural person, or because of any other rule governing the
use of Form S-8.
 
6.           Option Provisions.
 
Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The provisions of each Option shall include
(through incorporation of provisions hereof by reference in the Option or
otherwise) the substance of each of the following provisions:
 
(a)           Term.                      No Option shall be exercisable after
the expiration of ten (10) years from the date on which it was granted.
 
(b)           Exercise Price of a Stock Option.  The exercise price of each
Option shall be not less than one hundred percent (100%) of the Fair Market
Value of the Common Stock subject to the Option on the date the Option is
granted.  Notwithstanding the foregoing, an Option may be granted with an
exercise price lower than that set forth in the preceding sentence if such
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Sections 409A and 424(a) of the Code;
provided, however, that if the Common Stock is listed on the Toronto Stock
Exchange, the granting of the Option is approved by the Toronto Stock Exchange
to the extent necessary to satisfy the rules of the Toronto Stock Exchange.
 
(c)           Consideration.  The purchase price of Common Stock acquired
pursuant to an Option shall be paid, to the extent permitted by applicable
statutes and regulations, either (i) in cash at the time the Option is exercised
or (ii) at the discretion of the Board at the time of or subsequently to the
grant of the Option (1) by delivery to the Company of other Common Stock
(whether by actual delivery or attestation), (2) by a “net exercise” of the
Option (as further described below), (3) pursuant to a program developed under
Regulation T as promulgated by the Federal Reserve Board that, prior to the
issuance of Common Stock, results in either the receipt of cash (or check) by
the Company or the receipt of irrevocable instruction to pay the aggregate
exercise price to the Company from the sales proceeds or (4) in any other form
of legal consideration that may be acceptable to the Board.
 
In the case of a “net exercise” of an Option, the Company will not require a
payment of the exercise price of the Option from the Optionholder but will
reduce the number of shares of Common Stock issued upon the exercise by the
largest number of whole shares that has a Fair Market Value that does not exceed
the aggregate exercise price.  With respect to any remaining balance of the
aggregate exercise price, the Company shall accept a cash payment from the
Optionholder.  The shares of Common Stock so used to pay the exercise price of
an Option under a “net exercise,” the shares actually delivered to the
Optionholder, and any shares withheld to satisfy tax withholding obligations
will be considered to have resulted from the exercise of the Option, and
accordingly, the Option will not again be exercisable with respect to such
shares.
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           Transferability of an Option.  An Option shall be transferable to
the extent provided in the Option Agreement.  If the Option does not provide for
transferability, then the Option shall not be transferable except by will or by
the laws of descent and distribution or pursuant a domestic relations order and
shall be exercisable during the lifetime of the Optionholder only by the
Optionholder.  Notwithstanding the foregoing, the Optionholder may, by
delivering written notice to the Company, in a form satisfactory to the Company,
designate a third party who, in the event of the death of the Optionholder,
shall thereafter be entitled to exercise the Option.
 
(e)           Vesting Generally.  The total number of shares of Common Stock
subject to an Option may, but need not, vest and therefore become exercisable in
periodic installments that may, but need not, be equal.  The Option may be
subject to such other terms and conditions on the time or times when it may be
exercised (which may be based on performance or other criteria) as the Board may
deem appropriate.  The vesting provisions of individual Options may vary.  The
provisions of this Section 6(e) are subject to any Option provisions governing
the minimum number of shares of Common Stock as to which an Option may be
exercised.
 
(f)           Termination of Continuous Service.  In the event that an
Optionholder’s Continuous Service terminates (other than upon the Optionholder’s
death or Disability), the Optionholder may exercise his or her Option (to the
extent that the Optionholder was entitled to exercise such Option as of the date
of termination) but only within such period of time ending on the earlier of (i)
the date three (3) months following the termination of the Optionholder’s
Continuous Service (or such longer or shorter period specified in the Option
Agreement) or (ii) the expiration of the term of the Option as set forth in the
Option Agreement.  If, after termination, the Optionholder does not exercise his
or her Option within the time specified in the Option Agreement, the Option
shall terminate.
 
(g)           Extension of Termination Date.  An Optionholder’s Option Agreement
may also provide that if the exercise of the Option following the termination of
the Optionholder’s Continuous Service (other than upon the Optionholder’s death
or Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in Section 6(a) or (ii) the
expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.
 
(h)           Disability of Optionholder.  In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve (12)
months following such termination (or such longer or shorter period specified in
the Option Agreement or (ii) the expiration of the term of the Option as set
forth in the Option Agreement.  If, after termination, the Optionholder does not
exercise his or her Option within the time specified herein, the Option shall
terminate.
 
 
10

--------------------------------------------------------------------------------

 
 
(i)           Death of Optionholder.  In the event that (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death or (ii)
the Optionholder dies within the period (if any) specified in the Option
Agreement after the termination of the Optionholder’s Continuous Service for a
reason other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
option upon the Optionholder’s death pursuant to Section 6(d), but only within
the period ending on the earlier of (1) the date eighteen (18) months following
the date of death (or such longer or shorter period specified in the Option
Agreement or (2) the expiration of the term of such Option as set forth in the
Option Agreement.  If, after death, the Option is not exercised within the time
specified herein, the Option shall terminate.
 
(j)           Early Exercise.  The Option may, but need not, include a provision
whereby the Optionholder may elect at any time before the Optionholder’s
Continuous Service terminates to exercise the Option as to any part or all of
the shares of Common Stock subject to the Option prior to the full vesting of
the Option.  Any unvested shares of Common Stock so purchased may be subject to
a repurchase option in favor of the Company or to any other restriction the
Board determines to be appropriate.  The Company will not exercise its
repurchase option until at least six (6) months (or such longer or shorter
period of time required to avoid classification of the Option as a liability for
financial accounting purposes) have elapsed following exercise of the Option
unless the Board otherwise specifically provides in the Option.
 
7.           Provisions of Stock Awards other than Options.
 
(a)           Restricted Stock Awards.  Each Restricted Stock Award agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate.  To the extent consistent with the Company’s Bylaws, at
the Board’s election, shares of Common Stock may be (x) held in book entry form
subject to the Company’s instructions until any restrictions relating to the
Restricted Stock Award lapse; or (y) evidenced by a certificate, which
certificate shall be held in such form and manner as determined by the Board.
The terms and conditions of Restricted Stock Award agreements may change from
time to time, and the terms and conditions of separate Restricted Stock Award
agreements need not be identical; provided, however, that each Restricted Stock
Award agreement shall include (through incorporation of the provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:
 
(i)           Purchase Price.  At the time of the grant of a Restricted Stock
Award, the Board will determine the price to be paid by the Participant for each
share subject to the Restricted Stock Award. To the extent required by
applicable law, the price to be paid by the Participant for each share of the
Restricted Stock Award will not be less than the par value of a share of Common
Stock.  A Restricted Stock Award may be awarded as a stock bonus (i.e., with no
cash purchase price to be paid) to the extent permissible under applicable law.
 
 
11

--------------------------------------------------------------------------------

 
 
(ii)           Consideration.  At the time of the grant of a Restricted Stock
Award, the Board will determine the consideration permissible for the payment of
the purchase price of the Restricted Stock Award. The purchase price of Common
Stock acquired pursuant to the Restricted Stock Award shall be paid in one of
the following ways: (i) in cash at the time of purchase; (ii) by services
rendered or to be rendered to the Company; or (iii) in any other form of legal
consideration that may be acceptable to the Board.
 
(iii)           Vesting. Shares of Common Stock acquired under a Restricted
Stock Award may, but need not, be subject to a share repurchase option in favor
of the Company in accordance with a vesting schedule to be determined by the
Board.
 
(iv)           Termination of Participant’s Continuous Service. In the event
that a Participant’s Continuous Service terminates, the Company may repurchase
or otherwise reacquire any or all of the shares of Common Stock held by the
Participant that have not vested as of the date of termination under the terms
of the Restricted Stock Award agreement.  The Company will not exercise its
repurchase option until at least six (6) months (or such longer or shorter
period of time required to avoid classification of the Restricted Stock Award as
a liability for financial accounting purposes) have elapsed following the
purchase of the restricted stock unless otherwise determined by the Board or
provided in the Restricted Stock Award agreement.
 
(v)           Transferability. Rights to purchase or receive shares of Common
Stock granted under a Restricted Stock Award shall be transferable by the
Participant only upon such terms and conditions as are set forth in the
Restricted Stock Award agreement, as the Board shall determine in its
discretion, and so long as Common Stock awarded under the Restricted Stock Award
remains subject to the terms of the Restricted Stock Award agreement.
 
(b)           Restricted Stock Units.  Each Restricted Stock Unit agreement
shall be in such form and shall contain such terms and conditions as the Board
shall determine.  The terms and conditions of Restricted Stock Unit agreements
may change from time to time, and the terms and conditions of separate
Restricted Stock Unit agreements need not be identical; provided, however, that
each Restricted Stock Unit agreement shall include (through incorporation of the
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:
 
(i)           Consideration.  At the time of grant of a Restricted Stock Unit
award, the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Unit award. To the extent required by applicable law, the
consideration to be paid by the Participant for each share of Common Stock
subject to a Restricted Stock Unit award will not be less than the par value of
a share of Common Stock.  Such consideration may be paid in any form permitted
under applicable law.
 
(ii)           Vesting.  At the time of the grant of a Restricted Stock Unit
award, the Board may impose such restrictions or conditions to the vesting of
the shares Restricted Stock Unit as it deems appropriate.
 
 
12

--------------------------------------------------------------------------------

 
 
(iii)           Payment.  A Restricted Stock Unit award may be settled by the
delivery of shares of Common Stock, their cash equivalent, or any combination of
the two, as the Board deems appropriate.
 
(iv)           Additional Restrictions.  At the time of the grant of a
Restricted Stock Unit award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Common Stock
(or their cash equivalent) subject to a Restricted Stock Unit award after the
vesting of such Stock Award.
 
(v)           Dividend Equivalents.  Dividend equivalents may be credited in
respect of Restricted Stock Units, as the Board deems appropriate.  Such
dividend equivalents may be converted into additional Restricted Stock Units by
dividing (1) the aggregate amount or value of the dividends paid with respect to
that number of shares of Common Stock equal to the number of Restricted Stock
Units then credited by (2) the Fair Market Value per share of Common Stock on
the payment date for such dividend. The additional Restricted Stock Units
credited by reason of such dividend equivalents will be subject to all the terms
and conditions of the underlying Restricted Stock Unit award to which they
relate.
 
(vi)           Termination of Participant’s Continuous Service.  Except as
otherwise provided in the applicable Stock Award Agreement, Restricted Stock
Units that have not vested will be forfeited upon the Participant’s termination
of Continuous Service for any reason.
 
(c)           Stock Appreciation Rights.  Each Stock Appreciation Right
agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The terms and conditions of Stock
Appreciation Right agreements may change from time to time, and the terms and
conditions of separate Stock Appreciation Rights agreements need not be
identical, but each Stock Appreciation Right agreement shall include (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:
 
(i)           Calculation of Appreciation.  Each Stock Appreciation Right will
be denominated in share of Common Stock equivalents.  The appreciation
distribution payable on the exercise of a Stock Appreciation Right will be not
greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the Stock Appreciation Right) of a number
of shares of Common Stock equal to the number of share of Common Stock
equivalents in which the Participant is vested under such Stock Appreciation
Right and with respect to which the Participant is exercising the Stock
Appreciation Right on such date, over (B) an amount that will be determined by
the Committee at the time of grant of the Stock Appreciation Right.
 
(ii)           Vesting.  At the time of the grant of a Stock Appreciation Right,
the Board may impose such restrictions or conditions to the vesting of such
Right as it deems appropriate.
 
(iii)           Exercise.  To exercise any outstanding Stock Appreciation Right,
the Participant must provide written notice of exercise to the Company in
compliance with the provisions of the Stock Appreciation Rights agreement
evidencing such Right.
 
 
13

--------------------------------------------------------------------------------

 
 
(iv)           Payment. The appreciation distribution in respect of a Stock
Appreciation Right may be paid in Common Stock, in cash, or any combination of
the two, as the Board deems appropriate.
 
(v)           Termination of Continuous Service.  If a Participant’s Continuous
Service terminates for any reason, any unvested Stock Appreciation Rights shall
be forfeited and any vested Stock Appreciation Rights shall be automatically
redeemed.
 
(d)           Other Stock Awards.  Other forms of Stock Awards valued in whole
or in part by reference to, or otherwise based on, Common Stock may be granted
either alone or in addition to Stock Awards provided for under Section 6 and the
preceding provisions of this Section 7.  Subject to the provisions of the Plan,
the Board shall have sole and complete authority to determine the persons to
whom and the time or times at which such Other Stock Awards will be granted, the
number of shares of Common Stock (or the cash equivalent thereof) to be granted
pursuant to such Stock Awards and all other terms and conditions of such Stock
Awards.
 
8.           Covenants of the Company.
 
(a)           Availability of Shares.  During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Stock Awards.
 
(b)           Securities Law Compliance.  The Company shall seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award.  If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained. A Participant shall not be eligible for the grant of
a Stock Award or the subsequent issuance of Common Stock pursuant to the Stock
Award if such grant or issuance would be in violation of any applicable
securities law.
 
(c)           No Obligation to Notify.  The Company shall have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising such Stock Award.  Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised.  The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.
 
9.           Use of Proceeds from Stock.
 
Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.
 
 
14

--------------------------------------------------------------------------------

 
 
10.           Miscellaneous.
 
(a)           Acceleration of Exercisability and Vesting.  The Board shall have
the power to accelerate the time at which a Stock Award may first be exercised
or the time during which a Stock Award or any part thereof will vest in
accordance with the Plan, notwithstanding the provisions in the Stock Award
stating the time at which it may first be exercised or the time during which it
will vest.
 
(b)           Corporate Action Constituting Grant of Stock Awards.  Corporate
action constituting a grant by the Company of a Stock Award to any Participant
shall be deemed completed as of the date of such corporate action, unless
otherwise determined by the Board, regardless of when the instrument,
certificate, or letter evidencing the Stock Award is communicated to, or
actually received or accepted by, the Participant.
 
(c)           Stockholder Rights.  Subject to the further limitations of Section
7(b)(iv) hereof, no Participant shall be deemed to be the holder of, or to have
any of the rights of a holder with respect to, any shares of Common Stock
subject to such Stock Award unless and until (i) such Participant has satisfied
all requirements for exercise of the Stock Award pursuant to its terms, if
applicable, and (ii) the issuance of the Common Stock subject to such Stock
Award has been entered into the books and records of the Company.
 
(d)           No Employment or other Service Rights.  Nothing in the Plan, and
Stock Award Agreement or any other instrument executed thereunder or in
connection with any Stock Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.
 
(e)           Investment Assurances.  The Company may require a Participant, as
a condition of exercising or acquiring Common Stock under any Stock Award, (i)
to give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock.  The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (1) the issuance of the shares of
Common Stock upon the exercise or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act, or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws.  The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.
 
 
15

--------------------------------------------------------------------------------

 
 
(f)           Withholding Obligations.  Unless prohibited by the terms of a
Stock Award Agreement, the Company may, in its sole discretion, satisfy any
country, federal, state, provincial or local tax withholding obligation relating
to any Stock Award by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means: (i) causing the Participant to tender a cash
payment; (ii) withholding shares of Common Stock from the shares of Common Stock
issued or otherwise issuable to the Participant in connection with the Stock
Award; provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law (or
such lower amount as may be necessary to avoid classification of the Stock Award
as a liability for financial accounting purposes); (iii) withholding payment
from any amounts otherwise payable to the Participant; (iv) withholding cash
from a Stock Award settled in cash; or (v) by such other method as may be set
forth in the Stock Award Agreement.
 
(g)           Electronic Delivery.  Any reference herein to a “written”
agreement or document shall include any agreement or document delivered
electronically or posted on the Company’s intranet.
 
(h)           Compliance with Section 409A.  To the extent that the Board
determines that any Stock Award granted hereunder is subject to Section 409A of
the Code, the Stock Award Agreement evidencing such Stock Award shall
incorporate the terms and conditions necessary to avoid the consequences
specified in Section 409A(a)(1) of the Code.  To the extent applicable, the Plan
and Stock Award Agreements shall be interpreted in accordance with Section 409A
of the Code, including without limitation any applicable guidance that may be
issued or amended after the Effective Date.
 
11.           Adjustments upon Changes in Stock.
 
(a)           Capitalization Adjustments.  If any change is made in, or other
event occurs with respect to, the Common Stock subject to the Plan or subject to
any Stock Award without the receipt of consideration by the Company (through
merger, consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or similar transaction (each a “Capitalization Adjustment”), the Board
shall appropriately and proportionately adjust: (i) the class(es) and maximum
number of securities subject to the Plan pursuant to Section 4(a), (ii) the
class(es) and maximum number of securities that may be awarded to any person
pursuant to Section 5(b), and (iii) the class(es) and number of securities and
price per share of stock subject to outstanding Stock Awards.  The Board shall
make such adjustments, and its determination shall be final, binding and
conclusive.  The conversion of any convertible securities of the Company shall
not be treated as a Capitalization Adjustment.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           Dissolution or Liquidation.  In the event of a dissolution or
liquidation of the Company, then all outstanding Options shall terminate
immediately prior to the completion of such dissolution or liquidation, and
shares of Common Stock subject to the Company’s repurchase option may be
repurchased by the Company notwithstanding the fact that the holder of such
stock is still in Continuous Service.
 
(c)           Corporate Transaction.  In the event of a Corporate Transaction ,
any surviving corporation or acquiring corporation may assume or continue any or
all Stock Awards outstanding under the Plan or may substitute similar stock
awards for Stock Awards outstanding under the Plan (it being understood that
similar stock awards include, but are not limited to, awards to acquire the same
consideration paid to the stockholders or the Company, as the case may be,
pursuant to the Corporate Transaction), and any reacquisition or repurchase
rights held by the Company in respect of Common Stock issued pursuant to Stock
Awards may be assigned by the Company to the successor of the Company (or the
successor’s parent company), if any, in connection with such Corporate
Transaction.  Regardless of whether any surviving corporation or acquiring
corporation does assume or continue any or all such outstanding Stock Awards or
substitute similar stock awards for such outstanding Stock Awards, with respect
to Stock Awards that are held by Participants whose Continuous Service has not
terminated prior to the effective time of the Corporate Transaction, (i) the
vesting of such Stock Awards (and, if applicable, the time at which such Stock
Awards may be exercised) shall (contingent upon the effectiveness of the
Corporate Transaction) be accelerated in full to a date prior to the effective
time of such Corporate Transaction as the Board shall determine (or, if the
Board shall not determine such a date, to the date that is five (5) days prior
to the effective time of the Corporate Transaction), and (ii) any reacquisition
or repurchase rights held by the Company with respect to such Stock Awards shall
(contingent upon the effectiveness of the Corporate Transaction) lapse.  With
respect to any other Stock Awards outstanding under the Plan that have not been
assumed, continued or substituted, the vesting of such Stock Awards (and, if
applicable, the time at which such Stock Award may be exercised) shall not be
accelerated, unless otherwise provided in a written agreement between the
Company or any Affiliate and the holder of such Stock Award, and such Stock
Awards shall terminate if not exercised (if applicable) prior to the effective
time of the Corporate Transaction.
 
(d)           Change in Control.  A Stock Award held by any Participant whose
Continuous Service has not terminated prior to the effective time of a Change in
Control may be subject to additional acceleration of vesting and exercisability
upon or after such event as may be provided in the Stock Award Agreement for
such Stock Award or as may be provided in any other written agreement between
the Company or any Affiliate and the Participant, but in the absence of such
provision, no such acceleration shall occur.
 
12.           Amendment of the Plan and Stock Awards.
 
(a)           Amendment of Plan.  The Board at any time, and from time to time,
may amend the Plan.  However, except as provided in Section 11(a) relating to
Capitalization Adjustments and Section 12(f) relating to amendments without
Stockholder Approval, no amendment shall be effective unless approved by the
stockholders of the Company.
 
 
17

--------------------------------------------------------------------------------

 
 
(b)           Stockholder Approval.  The Board, in its sole discretion, may
submit any other amendment to the Plan for stockholder approval, including, but
not limited to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to Covered Employees.
 
(c)           No Impairment of Rights.  Rights under any Stock Award granted
before amendment of the Plan shall not be impaired by any amendment of the Plan
unless (i) the Company requests the consent of the Participant and (ii) the
Participant consents in writing.
 
(d)           Amendment of Stock Awards.  The Board at any time, and from time
to time, may amend the terms of any one or more Stock Awards; provided, however,
that (i) if the Common Stock is listed on the Toronto Stock Exchange any
amendment is approved by the stockholders to the extent necessary to satisfy the
rules of the Toronto Stock Exchange, and (ii) that the rights under any Stock
Award shall not be impaired by any such amendment unless (A) the Company
requests the consent of the Participant and (B) the Participant consents in
writing.
 
(e)           Insiders. If an amendment reducing the Option exercise price or
extending the term of the Option is made to an Option held by an Insider, the
amendment shall only be made effective after the approval is received of
Disinterested Stockholders at a meeting of the stockholders of the Company.
 
(f)           Amendments without Stockholder Approval. Without limiting the
generality of the foregoing, or the other provisions hereof, the Board shall
have the authority: (a) to make amendments to the Plan or a Stock Award of a
housekeeping or administrative nature; (b) if the Common Stock is listed on the
Toronto Stock Exchange subject to any required approval of the Toronto Stock
Exchange, to change the vesting or termination provisions of a Stock Award or
the Plan; (c) amendments necessary to comply with provisions of applicable law
or stock exchange requirements or for grants to qualify for favourable treatment
under applicable laws; and (d)  any other amendment, fundamental or otherwise,
not requiring stockholder approval under the Code; provided, however, that no
amendment shall be made without stockholder approval to the extent stockholder
approval is necessary to satisfy the requirements of Section 422 of the Code
 
13.           Termination or Suspension of the Plan.
 
(a)           Plan Term.  The Board may suspend or terminate the Plan at any
time.  No Stock Awards may be granted under the Plan while the Plan is suspended
or after it is terminated.
 
(b)           No Impairment of Rights.  Suspension or termination of the Plan
shall not impair rights and obligations under any Stock Award granted while the
Plan is in effect except with the written consent of the Participant.
 
14.           Effective Date of Plan.
 
The Plan shall become effective as determined by the Board, but no Stock Award
shall be exercised (or, in the case of a stock bonus, shall be granted) unless
and until the Plan has been approved by the stockholders of the Company, which
approval shall be within twelve (12) months before or after the date the Plan is
adopted by the Board.
 
 
18

--------------------------------------------------------------------------------

 
 
15.           Choice of Law.
 
The law of the State of Nevada shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.
 
16.           Limits with respect to Insiders.
 
(a)           The maximum number of shares of Common Stock which may be reserved
for issuance to Insiders, at any time, under the Plan and any other share
compensation arrangement of the Company shall be 10% of the Common Stock issued
and outstanding.
 
(b)           The maximum number of shares of Common Stock which may be issued
to Insiders under the Plan, at any time, and any other share compensation
arrangement within any 12-month period shall be 10% of the Common Stock
outstanding.
 
(c)           The maximum number of shares of Common Stock which may be issued
to any one Insider and such Insider’s associates under the Plan, at any time,
within a 12-month period shall be 5% of the Common Stock outstanding.
 
17.           Limits with respect to Consultants.
 
(a)           The number of Options granted to any one Consultant in any
12-month period under the Plan shall not exceed 2% of the issued and outstanding
shares of Common Stock at the time of grant.
 
 
19

--------------------------------------------------------------------------------